                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ZACHERY CHRISTENSON,

                   Plaintiff,
                                                    Civil Case No. 17-13445
v.                                                  Honorable Linda V. Parker

LOUIS COOK and THOMAS PLUMB,

               Defendants.
________________________________/

OPINION AND ORDER GRANTING OFFICER PLUMB’S MOTION FOR
                 SUMMARY JUDGMENT

      Plaintiff filed this lawsuit on October 23, 2017, alleging that Defendants

used excessive force against him in violation of federal and state law. Defendants

are Flushing Township Police Officer Louis Cook (“Officer Cook”) and City of

Flushing Police Officer Thomas Plumb (“Officer Plumb”). Presently pending

before the Court is Officer Plumb’s Motion for Summary Judgment pursuant to

Federal Rule of Civil Procedure 56. (ECF No. 27.) The motion has been fully

briefed. (ECF Nos. 29, 30.) Finding the facts and legal arguments sufficiently

presented in the parties’ submissions, the Court is dispensing with oral argument

pursuant to Eastern District of Michigan Local Rule 7.1(f). For the reasons that

follow, the Court is granting Officer Plumb’s motion.
II.   Summary Judgment Standard

      Summary judgment pursuant to Rule 56 is appropriate “if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The central inquiry is

“whether the evidence presents a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail as a matter of law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986). After adequate time

for discovery and upon motion, Rule 56 mandates summary judgment against a

party who fails to establish the existence of an element essential to that party’s case

and on which that party bears the burden of proof at trial. Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986).

      The movant has the initial burden of showing “the absence of a genuine

issue of material fact.” Id. at 323. Once the movant meets this burden, the

“nonmoving party must come forward with specific facts showing that there is a

genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (internal quotation marks and citation omitted). To

demonstrate a genuine issue, the nonmoving party must present sufficient evidence

upon which a jury could reasonably find for that party; a “scintilla of evidence” is

insufficient. See Liberty Lobby, 477 U.S. at 252. The court generally must accept




                                          2
as true the non-movant’s evidence and draw “all justifiable inferences” in the non-

movant’s favor. See Liberty Lobby, 477 U.S. at 255.

II.   Factual and Procedural Background

      On July 24, 2017, Plaintiff was at his home, which he rented in Flushing

Township, Michigan. In the late afternoon or early evening, he was visited by his

friends Cody Arwood and Brook Rose, and their friends, Edward and Bryanna

Owens. Before they arrived and while they were at Plaintiff’s house, Plaintiff

consumed three 28-ounce beers.

      At around nine o’clock in the evening, Plaintiff became upset with Cody and

Brook because he thought they were injecting heroin while locked in his bathroom.

An argument ensued, and Cody and Brook left the home. While leaving, Cody

broke the glass window on the front screen door. (Def.’s Mot. Ex. 1 at 29-30, ECF

No. 27-2 at Pg ID 179-180.) Plaintiff testified that Cody also broke Plaintiff’s cell

phone and then returned and broke every window in his house.1 (Id. at 29-30, 132,

Pg ID 179-80, 205.)


1
  Bryanna Owens testified that Plaintiff was the one who broke the windows
(except for the front screen door window), which he did with an ice scraper and
because he was upset. (Def.’s Mot. Ex. 2 at 14, ECF No. 27-3 at Pg ID 225.) 911
was called during the evening and, according to the dispatch records, the caller told
the 911 operator that Plaintiff was breaking his windows. (Id. Ex. 4 at 1, ECF No.
27-5 at Pg ID 259.) Bryanna’s husband, Edward Owen, also testified that Plaintiff
had run around the house breaking the windows. (Id. Ex. 7 at 17, ECF No. 27-8 at
Pg ID 309.) Plaintiff’s mother, Teresa Christenson, came to the house after Cody
and Brook left and as Bryanna, Edward, and Plaintiff were returning in Edward’s
                                          3
      Bryanna Owens testified that Plaintiff was very upset and, after trying to call

Cody, threw his cell phone on the cement floor of the front porch and broke it.

(Def.’s Mot. Ex. 2 at 12, ECF No. 27-3 at Pg ID 224.) Bryanna used her cell

phone to call Plaintiff’s mom, Teresa Christenson, who said she would come over.

(Id.) Bryanna also called 911 at approximately 9:45 p.m. (Id. at 15, Pg ID 225;

Def.’s Mot. Ex. 4 at 1, ECF No. 27-5 at Pg ID 259.) The 911 operator’s dispatch

requesting police assistance at Plaintiff’s address described an intoxicated

individual, a gun, and windows being broken.2 (Def.’s Mot. Ex. 3 at 11, ECF No.

27-4 at Pg ID 250; Id. Ex. 4, ECF No. 27-5 at Pg ID 259.) Mrs. Christenson

arrived at Plaintiff’s home while Bryanna was talking to the 911 operator. (Id. Ex.

4, ECF No. 27-5 at Pg ID 259.) Defendants responded to the 911 call in separate

patrol cars.

      When Defendants arrived at Plaintiff’s home, Plaintiff was still very upset,

was yelling, and “hard to talk to.” (Def.’s Mot. Ex. 1 at 37-38, 103, ECF No. 27-2

at Pg ID 181-82, 198.) Defendants approached Plaintiff in the backyard, near a

bonfire. Officer Cook told Plaintiff several times to stop yelling and to sit down,


truck after going to look for Cody. Mrs. Christenson testified that when she pulled
up to the house, she saw shadows at the side of the house and heard glass breaking.
(Id. Ex. 6 at 20-21, ECD No. 27-7 at Pg ID 282.)
2
  Mrs. Christenson, who arrived at Plaintiff’s home while Brook was speaking with
the 911 operator, was carrying a gun. (See Def.’s Mot., Ex. 2 at 17, 28, ECF No.
27-3 at Pg ID 226, 228.) Mrs. Christenson put the gun back in her car before
police officers arrived. (Id. at 31, Pg ID 229.)
                                           4
but Plaintiff refused. (Id. at 102, Pg ID 198; Id. Ex. 5 at 35, 38, ECF No. 27-6 at

Pg ID 286, 287.) Mrs. Christenson acknowledged during her deposition that

Plaintiff was “out of control” when the officers arrived, “was ranting and raving,”

and “would not calm down.” (Id. Ex. 6 at 35, ECF No. 27-7 at Pg ID 286.)

Officer Cook told Plaintiff that he needed to go to the hospital to get checked out.3

(Id. Ex 5 at 28, ECF No. 27-5 at Pg ID 269.) According to Defendants and

Bryanna, Plaintiff got very upset in response and spit or tried to spit on his mother.

(Id. at 30, Pg ID 270; Id. Ex. 2 at 49, ECF No. 27-3 at Pg ID 234; Id. Ex. 3 at 16,

ECF No. 27-4 at Pg ID 251.) Officer Cook then attempted to handcuff Plaintiff

and told him that [spitting on his mother] was not going to be tolerated and/or that

he needed to show more respect to his mom. (Id. Ex. 5 at 31, ECF No. 27-6 at Pg

ID 270; Id. Ex. 2 at 52, ECF No. 27-3 at 234; Id. Ex. 3 at 16, ECF No. 27-4 at Pg

ID 251.)

      Defendants and Bryanna testified that Plaintiff became aggressive and

resisted when Officer Cook attempted to handcuff him. (Id. Ex. 2 at 52, ECF No.

27-3 at Pg ID 234; Ex. 3 at 16, ECF No. 27-4 at Pg ID 251; Ex. 5 at 31, ECF No.


3
  Officer Cook testified that he was concerned because Plaintiff was injured,
intoxicated, and had made several comments about wanting to die. (Def.’s Mot.
Ex. 5 at 28, ECF No. 27-5 at Pg ID 269.) Before the officers arrived, Plaintiff had
been stepping on the glass from the broken windows in bare feet and had fallen
down the front porch steps where there was glass. (Id. Ex. 2 at 21, 32, ECF No.
27-3 at Pg ID 227-29; Id. Ex. 7 at 23, ECF No. 27-8 at Pg ID 310.) He had glass in
his arms, knees, and feet and was bleeding.
                                          5
27-6 at Pg ID 270.) Plaintiff, however, testified that he was compliant while being

handcuffed and did not resist. (Id. Ex. 1 at 42-43, ECF No. 27-2 at Pg ID 183.)

After Plaintiff was handcuffed, Defendants began walking him to the front of the

house toward Officer Cook’s patrol car, which was parked in the driveway.

        According to Plaintiff, Officer Cook had his arm on Plaintiff’s left shoulder

as they proceeded down the home’s front driveway and Officer Plumb was behind

them. (Def.’s Mot. Ex. 1 at 43, ECF No. 1 at Pg ID 183.) Plaintiff further testified

that Officer Plumb was not touching him in any way. (Id. at 44, Pg ID 183.)

Defendants testified that only Officer Cook escorted Plaintiff to the front of the

house. (Id. Ex. 3 at 18-20, ECF No. 27-4 at Pg ID 252; Id. Ex. 5 at 32, ECF No.

27-6 at Pg ID 270.) Officer Plumb explained that he was not immediately behind

Plaintiff and Officer Cook as they walked to the patrol car; instead, he remained in

the backyard with Mrs. Christenson. (Id. Ex. 3 at 18-20, ECF No. 27-4 at Pg ID

252.)

        Plaintiff claims that Officer Cook suddenly shoved him to the ground from

his left shoulder and then said, “This was for disrespecting your mother.” (Id. Ex.

1 at 44, ECF No. 27-2 at Pg ID 183.) According to Plaintiff, he was then held to

the ground so he could not “wiggle around and get back up” for about a minute.

(Id. at 47, Pg ID 184.) Plaintiff “assume[d]” both officers were holding him down,

but he could not see who was on top of him. (Id.) He felt pressure on the back of

                                           6
his head and in the middle of his spine, but did not know how many hands were on

him. (Id. at 47, 128, Pg ID 184, 204.) Plaintiff testified that he was not punched,

kicked, or struck. (Id. at 48, Pg ID 184.) When he fell, Plaintiff hit the gravel

driveway face first and sustained a broken nose and a cut to his nose and chin. (Id.

at 46, Pg ID 184.) The officers then helped Plaintiff off the ground. (Id. at 48, Pg

ID 184.) An ambulance arrived shortly thereafter and transported Plaintiff to the

hospital. (Id.)

      When asked what happened as Plaintiff was being walked to the patrol car,

Bryanna testified that Plaintiff was becoming agitated and yelling and was

stumbling as he walked. (Def.’s Mot. Ex. 2 at 55, 57, 63, ECF No. 27-3 at Pg ID

235-237.) Bryanna further testified that Plaintiff attempted to spit on one of the

officers. (Id. at 57, Pg ID 236.) Bryanna turned her attention away from Plaintiff

and Defendants, but then saw Plaintiff on the ground with Officer Cook and

possibly Officer Plumb holding him down.4 (Id. at 57-58, Pg ID 236.) She did not

see how they ended up on the ground. (Id.) Bryanna testified that Plaintiff was

struggling while on the ground and Defendants were trying to keep him in place.

(Id. at 74, Pg ID 240.)



4
  Bryanna testified that she could see Officer Cook touching and holding Plaintiff
down, but it only “looked like” Officer Plumb was doing so too. (Def.’s Mot. Ex.
2 at 74, ECF No. 27-3 at Pg ID 240.) She could not see Officer Plumb’s hands.
(Id. at 74, 86, Pg ID 240, 243.)
                                          7
      Edward testified that as Plaintiff was being escorted down the driveway, he

became agitated and spit at Officer Cook. (Def.’s Mot. Ex. 7 at 38-40, 42, ECF

No. 27-8 at Pg ID 314-315.) Edward indicated that Officer Cook was “saying

stuff” that was aggravating Plaintiff, such as that he had been at Plaintiff’s house

before and that Plaintiff was a troublemaker. (Id. at 33, 37, 56, ECF No. 27-8 at Pg

ID 313-14, 318.) According to Edward, Plaintiff then stumbled and picked up one

of his feet and Officer Cook grabbed Plaintiff and tripped him down to the ground.

(Id.) Edward then saw both officers attempting to gain control of Plaintiff, who

was “squirming” or “struggling” against them. (Id. at 44, 45-46, Pg ID 315-16.)

Once Plaintiff stopped struggling, Defendants got up. (Id. at 44-47, Pg ID 315-16.)

      According to the 911 dispatch record, the officers had requested an

ambulance to transport Plaintiff to the hospital for “detox” approximately fifteen

minutes after arriving on the scene. (See id. Ex. 4 at 2, ECF No. 27-5 at Pg ID

260.) The ambulance arrived shortly after Plaintiff claims he was pushed to the

ground. (Def.’s Mot. Ex. 1 at 48, ECF No. 27-2 at Pg ID 184.) Plaintiff was taken

to Hurley Hospital and released the following day. (Id. at 50, Pg ID 185.) Plaintiff

was charged with disturbing the peace as a result of the incident, to which he pled

guilty. (Id. at 122, Pg ID 203.)

      Several months later, Plaintiff filed this lawsuit against Defendants.

(Compl., ECF No. 1.) Plaintiff filed an Amended Complaint on February 8, 2018.

                                          8
(Am. Compl., ECF No. 13.) In his Amended Complaint, Plaintiff asserts the

following claims against Defendants: (I) excessive force in violation of Plaintiff’s

constitutional rights under 42 U.S.C. § 1983; (II) “failure to intervene” to protect

Plaintiff from excessive force under § 1983; (III) assault and battery; and (IV)

intentional infliction of emotional distress. (Id.)

       Office Plumb filed the pending motion for summary judgment on October

31, 2018. After the motion was fully briefed, the parties stipulated to the dismissal

of Plaintiff’s claims against Officer Cook with prejudice. The Court entered a

stipulated order dismissing Officer Cook on December 19, 2018. (ECF No. 31.)

III.   Applicable Law and Analysis

       A.    42 U.S.C. § 1983

       In his § 1983 claims, Plaintiff alleges that Defendants violated his Fourth

and Fourteenth Amendment rights by using excessive force against him and/or by

failing to intervene to prevent the violation of his rights. Plaintiff’s claims are not

based on his handcuffing, but rather on Defendants’ alleged conduct of throwing

him to the ground and forcing his face into the gravel. (See Am. Compl. ¶¶ 17-18,

ECF No. 13 at Pg ID 65.)

       Whether excessive forced was used is assessed under “‘an objective

reasonableness test, looking to the reasonableness of the force in light of the

totality of the circumstances confronting the defendants.’” Brown v. Lewis, 779

                                           9
F.3d 401, 418 (6th Cir. 2015) (quoting Burgess v. Fischer, 735 F.3d 462, 472 (6th

Cir. 2013)). “Three factors guide the reasonableness test: ‘the severity of the crime

at issue, whether the suspect poses an immediate threat to the safety of the officef

or others, and whether he is actively resisting arrest or attempting to evade arrest

by flight.’” Id. (quoting Martin v. City of Broadview Heights, 712 F.3d 951, 958

(6th Cir. 2013)) (additional quotation marks and brackets omitted). “‘These factors

are assessed from the perspective of a reasonable officer on the scene making a

split-second judgment under tense, uncertain, and rapidly evolving circumstances

without the advantage of 20/20 hindsight.’” Id. (quoting Burgess, 735 F.3d at

472).

        “Each defendant’s liability must be assessed individually based on his own

actions.” Binay v. Bettendorf, 601 F.3d 640, 650 (6th Cir. 2010). Thus, the

plaintiff must show that each defendant “was ‘personally involved’ in the use of

excessive force[]” against him. Burley v. Gagacki, 729 F.3d 610, 619 (6th Cir.

2013) (quoting Binay, 601 F.3d at 650). Mere presence at the scene, without a

showing of direct responsibility for the alleged constitutional violation, generally

will not subject an officer to liability. Id. (citing Ghandi v. Police Dep’t of Detroit,

747 F.3d 338, 352 (6th Cir. 1984)). Nevertheless, a police officer may be liable

due to a failure to act to prevent another officer’s use of excessive force if “‘(1) the

officer observed or had reason to know that excessive force would be or was being

                                          10
used, and (2) the officer had both the opportunity and the means to prevent the

harm from occurring.’” 5 Id. at 620 (quoting Floyd v. City of Detroit, 518 F.3d

398, 406 (6th Cir. 2008)) (additional quotation marks and citation omitted).

      Even when viewed in a light most favorable to Plaintiff, the facts do not

support an excessive force claim against Officer Plumb. There is no evidence

suggesting that Officer Plumb was involved in pushing or shoving Plaintiff to the

ground. Plaintiff testified that Officer Plumb did not touch him in any way as he

was being walked to the patrol car. Defendants testified that Officer Plumb was

not with Plaintiff and Officer Cook when Plaintiff fell to the ground. Bryanna

testified that both officers brought Plaintiff down the driveway, but she did not see

how Plaintiff ended up on the ground.

      A reasonable jury also could not conclude that Officer Plumb used excessive

force against Plaintiff once he was on the ground. Plaintiff testified that he was

walking calmly and quietly and not resisting the officers after being pushed to the

ground. Contrastingly, those who witnessed Plaintiff’s behavior (Bryanna,




5
  Liability for the failure to intervene may also attach if the officer actively
participated in the use of force or supervised the officer who used excessive force.
Turner v. Scott, 119 F.3d 425, 429 (6th Cir. 1997). Officer Plumb was not Officer
Cook’s supervisor (they worked for different police departments) and, as discussed
infra, Officer Plumb did not actively participate in the use of excessive force
against Plaintiff.
                                           11
Edward, and Officer Cook)6 testified that Plaintiff was agitated, yelling,

intoxicated, tried to spit on Officer Cook, and then was kicking and struggling once

on the ground.

      Moreover, the only witness who could describe Officer Plumb’s actions

while Plaintiff was on the ground was Edward, who testified that Officer Plumb

got on Plaintiff’s legs to keep him from moving and struggling. There is no

evidence that Officer Plumb forced Plaintiff’s face into the gravel driveway—the

conduct which forms the basis of Plaintiff’s excessive force claim aside from

throwing him to the ground. Finally, the evidence reflects that any force used

against Plaintiff while he was on the ground lasted for at most a couple of minutes

and only until Plaintiff stopped struggling and kicking. Once Plaintiff stopped

resisting, the officers got up.

      With respect to Officer Plumb’s alleged failure to intervene, Plaintiff

testified that Officer Cook shoved him suddenly and without warning. The facts,

therefore, do not suggest that Officer Plumb had sufficient time to act to prevent

the shove. “Merely being in the presence of an officer who suddenly shoves




6
  Mrs. Christenson and Officer Plumb testified that they were still in the backyard
when Officer Cook walked Plaintiff to one of the patrol cars and Officer Plumb
testified that he went to Officer Cook and Plaintiff only after they fell to the
ground. (Def.’s Mot. Ex. 3 at 18-21, ECF No. 27-4 at Pg ID 252; Id. Ex. 6 at 46,
67, ECF No. 27-7 at Pg ID 289, 294.)
                                         12
someone is not the same as standing by idly while a group of officers surrounds

and beats someone.” White v. Bell, 656 F. App’x 745, 749 (6th Cir. 2016).

      To the extent the record supports Plaintiff’s allegation that Officer Cook

“gratuitously force[d his] face into the gravel ground” (see Am. Compl. ¶ 18, ECF

No. 13 at Pg ID 66) thus constituting excessive force, the record does not support a

finding that Officer Plumb had the opportunity to intercede in Officer Cook’s

actions. Moreover, while this was allegedly happening, Officer Plumb was trying

to gain control of Plaintiff and prevent him from kicking at the officers. Plaintiff

testified that Officer Cook maintained pressure on his head for a minute (Def’s

Mot. Ex 1 at 19-21, ECF No 27-2 at Pg ID 200) Edward testified that it was “ten,

fifteen seconds, maybe”—until Plaintiff stopped squirming. (Def.’s Mot. Ex. 7 at

53, ECF No. 23-8 at Pg ID 318.) Notwithstanding the conflicting testimony, the

record is void of evidence suggesting that Officer Plumb was in a position to

observe Officer Cook’s actions.

       For these reasons, Officer Plumb is entitled to summary judgment with

respect to Plaintiff’s § 1983 claims (Counts I and II).

      B.     Assault and Battery

      Under Michigan law, “a police officer may use reasonable force when

making an arrest.” Brewer v. Perrin, 349 N.W.2d 198, 202 (Mich. Ct. App. 1984);

see also VanVorous v. Burmeister, 687 N.W.2d 132, 141 (Mich. Ct. App. 2004).

                                          13
The standard a court uses to determine whether the force was reasonable for an

assault and battery claim under Michigan law is the same standard the court uses

for a § 1983 excessive force claim. Bennett v. Krakowski, 671 F.3d 553, 561 (6th

Cir. 2011) (citing Landis v. Baker, 297 F. App’x 453, 466 (6th Cir. 2008)). As

discussed above, the record does not support that Officer Plumb used excessive

force.

         Officer Plumb therefore is also entitled to summary judgment with respect to

Plaintiff’s assault and battery claim (Count III).

         C.    Intentional Infliction of Emotional Distress

         To prove his intentional infliction of emotional distress claim, Plaintiff must

show that that Defendants intentionally or recklessly engaged in extreme and

outrageous conduct that caused him severe emotional distress. Downing v. Life

Time Fitness, 483 F. App’x 12, 18 (6th Cir. 2012) (citing Roberts v. Auto-Owners

Ins. Co., 374 N.W.2d 905, 908 (Mich. 1985)). In Roberts, the Michigan Supreme

Court described “extreme and outrageous conduct” as follows:

         It has not been enough that the defendant has acted with an intent
         which is tortious or even criminal, or that he has intended to inflict
         emotional distress, or even that his conduct has been characterized by
         “malice”, or a degree of aggravation which would entitle the plaintiff
         to punitive damages for another tort. Liability has been found only
         where the conduct has been so outrageous in character, and so
         extreme in degree, as to go beyond all possible bounds of decency,
         and to be regarded as atrocious, and utterly intolerable in a civilized
         community. Generally, the case is one in which the recitation of the

                                            14
      facts to an average member of the community would arouse his
      resentment against the actor, and lead him to exclaim, “Outrageous!”

374 N.W.2d at 908-09. The record does not reflect any conduct by Officer Plumb

that could be deemed “extreme” or “outrageous.” As such, he is entitled to

summary judgment with respect to this claim (Count IV), as well.

IV.   Conclusion

      For the reasons stated, the Court holds that Officer Plumb is entitled to

summary judgment with respect to the claims asserted in Plaintiff’s Amended

Complaint.

      Accordingly,

      IT IS ORDERED, that Officer Plumb’s Motion for Summary Judgment

(ECF No. 27) is GRANTED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE


 Dated: September 30, 2019




                                         15
